Chapman, C. J.
By the common law, a dog is property, for an injury to which an action will lie. Wright v. Ramscot, 1 Saund. 84. 2 Bl. Com. 393. In this Commonwealth the keeping of. dogs is regulated by the Gen. Sts. c. 88, §§ 52 & seq., and the St. of 1867, c. 130. The plaintiff kept his dog restrained in conformity with the statutes. Although the dog was a dangerous animal, and accustomed to bite those who came near it, yet, as it was confined, so that all persons properly on the plaintiff’s premises were in no danger from it, and was otherwise kept according to law, and the defendant had not been attacked by it, the jury were properly instructed that the act of the defendant was not justifiable. They were also properly instructed that the plaintiff had a right thus to keep it for the protection of his family.

Exceptions overruled.